Citation Nr: 0732385	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-37 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD), in excess of 50 percent.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel  



INTRODUCTION

The veteran had active duty service from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 decision of the Veterans 
Affairs Regional Office (VARO) in San Diego, CA which granted 
service connection for PTSD with an evaluation of 50 percent.

FINDINGS OF FACT

1.  The veteran's PTSD is manifested by social isolation, 
anger, irritability, sleeplessness, occasional panic, and 
intrusive thoughts about military experience.  

2.  The veteran is employed and self sufficient.  The veteran 
is not receiving psychiatric treatment, has not taken 
psychiatric medications, and has no history of 
hospitalization for PTSD.  

3.  A review of the pertinent medical evidence does not 
reveal evidence that the veteran demonstrates:  obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively,  
impaired impulse control, spatial disorientation; or neglect 
of personal appearance and hygiene.

CONCLUSION OF LAW

The criteria for an initial rating for PTSD in excess of 50% 
have not been met. 38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. 
§ 3.321, 3.102, 4.1, 4.3, 4.7, 4.16, 4.125, 4.130, Diagnostic 
Code (DC) 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ .102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2005 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 et. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The February 2005 letter from the RO satisfies these 
mandates.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information and to indicate whether or 
not he had any such additional evidence.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against his claim for a compensable rating renders 
moot any question about a different disability rating and 
effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
.
A letter dated in February 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The February 2005 letter told the claimant to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in September 2004.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 (2007); 
see also Sanders v. Nicholson, 487 F. 3d 881 (2007).  In this 
case, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  See also Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).
The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in February 2005.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a February 2005 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

Pertinent Legal Criteria

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, in cases in which a claim for a higher 
initial rating stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal. See generally, 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A 50 percent disability evaluation is assigned under 
Diagnostic Code 9411 for occupational and social impairment 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. See 38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability evaluation is assigned under 
Diagnostic Code 9411 for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Regulations require 
evaluation of mental disorders using the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV). 38 C.F.R. 
§§ 4.125, 4.126 (2006).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Richard v. Brown, 9 Vet. 
App. 266, 267 (citing to DSM-IV at 32).  A score of 41- 50 is 
assigned where there are, "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." Id. A 
score of 51-60 is assigned where there are moderate symptoms 
(e.g., flat affect and circumstantial speck, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflict with peers or 
co-workers). Id.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on her behalf. See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

A review of pertinent medical records indicates that the 
veteran was first evaluated by the VA for PTSD in March of 
2002.  At that time the examiner noted that the veteran had 
dreams about Vietnam once or twice a month, was isolated, and 
had trouble sleeping.  The examiner indicated that the 
veteran was employed and self-sufficient.  Otherwise, 
although the veteran appeared unhappy, the examiner offered 
the opinion that "...it does not appear that the patient 
suffers post-traumatic stress disorder."  The examiner 
concluded that the veteran's GAF score at that time was 60.  

In July of 2003 a clinical psychologist submitted a letter to 
the VARO on behalf of the veteran.  No additional medical 
records documenting treatment from the psychologist were 
submitted.  The psychologist diagnosed the veteran with 
chronic and severe PTSD with a GAF of 45.   Symptoms included 
sleeplessness, traumatic memories, nightmares, hyper 
vigilance, irritation, loss of interest in social activities, 
disassociation, depression, suicidal ideation, and difficulty 
with concentration and authority.  

The veteran underwent an additional VA examination for PTSD 
in November of 2003 and reported increased nightmares and 
levels of anxiety.   The veteran also reported avoidance of 
people, heightened reaction to loud noises, and recurrent 
memories of Vietnam.  The examiner noted that the veteran 
also had problems with anger, demoralization, and 
disillusionment.  The examiner reported that the veteran was 
without impairment of thought process or communication and 
that there was no evidence of delusion.  The veteran was not 
suicidal or homicidal, and maintained good hygiene.  The 
veteran was oriented and there was no memory loss.  The 
examiner found that the veteran met the criteria for PTSD and 
offered the opinion that the veteran had a GAF of 60.  

The VA conducted a third PTSD examination in February of 
2005.  The examiner noted that the veteran was not receiving 
psychiatric treatment and took no psychiatric medications.  
Also, there was no history of hospitalization.   The veteran 
displayed anxiety, irritability, isolation, sleeplessness, 
panic, and intrusive thoughts.  There was no indication of 
suicidal ideation and the veteran was described as neat, 
clean, and well groomed, with well-organized thoughts not 
reflecting psychotic thought or process.  The veteran's 
diagnosis of PTSD with depressive features was confirmed with 
a GAF of 54.  

The Board notes that three examinations conducted by the VA 
produced GAF scores in the range of 54 to 60.    The lone 
exception is the July 2003 examination submitted by the 
veteran which produced a GAF of 45.  

Upon reviewing the rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 50 percent rating and that an initial higher rating 
in excess of 50%, therefore, is not warranted. In this 
regard, the most persuasive clinical evidence of record does 
not show the veteran experiences severe social impairment, or 
that he has obsessive rituals, incoherent speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, homicidal ideation, or an inability 
to function independently. No objective evidence of 
significant delusions, hallucinations, suicidal ideations, or 
panic attacks have been demonstrated.  

The veteran is employed and self-sufficient, with an 
unimpaired thought process and memory.  Likewise, he for the 
most part has been alert, cooperative, and oriented at all of 
his VA examinations and treatment sessions.  The veteran 
briefly attended some counseling in 2003, but has not 
otherwise sought treatment for PTSD and does not take 
psychiatric medication. 

In light of the foregoing, the Board finds that the evidence 
is against an increased rating for PTSD, and therefore the 
request for an increased rating is denied.  




ORDER

An increased rating for post-traumatic stress disorder (PTSD) 
greater than 50 percent is denied.


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


